      Case 4:20-cv-04165 Document 1-4 Filed on 12/07/20 in TXSD Page 1 of 2




                                DAVID A. BANKUS
                                    Attorney At Law
                           5615 Richmond Avenue, Suite 160
                                  Houston, Texas 77057
                                     (713) 524-9131
                                   Fax: (866) 530-8315
                           Email: davidbankus@sbcqlobal.net




DELIVERED BY EMAIL TO ytinqleaf@schwabe.com

February 10, 2020

Schwabe Williamson & Wyatt
Attn: Yvonne E. Tingleaf
1211 SW Fifth Avenue, Suite 1900
Portland, OR 97204

Re:           Your letter dated February 3, 2020 to Westwood Shipping of Houston,
              Texas.

Dear Yvonne:

My clients received your letter late last week, and have retained me to respond. My
clients have decided to discontinue the use of the assumed name “Westwood
Shipping”. They were not aware of your client’s trademark or that it could cause
confusion. They are a new business which currently has a limited client base, and they
intent to promptly notify their clients of a change in name for their business.

Very truly yours,



David A. Bankus
Case 4:20-cv-04165 Document 1-4 Filed on 12/07/20 in TXSD Page 2 of 2
